Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.137 Page 1 of 34
                                 FILED UNDER SEAL


  1   Robert W. Unikel (IL Bar #6216974)
      (pro hac vice)
  2   robertunikel@paulhastings.com
      PAUL HASTINGS LLP
  3   71 South Wacker Dr., 45th Floor
      Chicago, IL 60606
  4   Telephone: (312) 499-6000
      Facsimile: (312) 499-6100
  5
      Elizabeth L. Brann (CA Bar #222873)
  6   elizabethbrann@paulhastings.com
      PAUL HASTINGS LLP
  7   4747 Executive Drive, 12th Floor
      San Diego, CA 92121
  8   Telephone: (858) 458-3000
      Facsimile: (858) 458-3005
  9
      [ADDITIONAL COUNSEL LISTED ON
 10   SIGNATURE PAGE]
 11   Attorneys for Defendant Google LLC
 12
                          UNITED STATES DISTRICT COURT
 13
                        SOUTHERN DISTRICT OF CALIFORNIA
 14
                                 SAN DIEGO DIVISION
 15
 16
      VEDANTI LICENSING LIMITED,            CASE NO. 3:20-CV-01344-BEN-WVG
 17   LLC,
                                            DEFENDANT’S MOTION TO
 18                 Plaintiff,              DISMISS PURSUANT TO FED. R.
                                            CIV. P. 12(B)(6) AND MOTION TO
 19         vs.                             STRIKE PURSUANT TO FED. R.
                                            CIV. P. 12(F)
 20   GOOGLE LLC,
                                            Date:           October 13, 2020
 21                 Defendant.              Time:           10:30 a.m.
                                            Judge:          Hon. Roger T. Benitez
 22                                         Courtroom:      5A
 23                                         JURY TRIAL DEMANDED
 24                                         [Proposed Order submitted via email to
                                            efile benitez@casd.uscourts.gov]
 25
 26
 27
 28

                                                    NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.138 Page 2 of 34
                                     FILED UNDER SEAL


   1
       TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
   2
             PLEASE TAKE NOTICE THAT, on October 13, 2020 at 10:30 a.m., in
   3
       Courtroom 5A of the United States District Court for the Southern District of
   4
       California, before the Honorable Roger T. Benitez, Defendant Google LLC will and
   5
       hereby does move the Court to (1) dismiss Plaintiff’s claim for patent infringement
   6
       of U.S. Patent No. 7,974,339 with prejudice pursuant to Fed. R. Civ. P. 12(b)(6),
   7
       (2) dismiss Plaintiff’s copyright infringement claim pursuant to Rule 12(b)(6), and
   8
       (3) strike portions of Plaintiff’s Complaint containing privileged and confidential
   9
       Google information pursuant to Rule 12(f) or this Court’s inherent authority.
  10
             This motion is based on this Notice and the Memorandum of Points and
  11
       Authorities contained herein. Google respectfully requests that the Court take
  12
       judicial notice of the facts contained in Exhibits A-D and G-I to the Unikel
  13
       Declaration relied upon in this motion. Such judicial notice is appropriate for the
  14
       reasons stated in Google’s concurrently filed Request for Judicial Notice.
  15
       DATED: September 8, 2020                    Respectfully submitted,
  16
  17
                                                   By: /s/ Elizabeth L. Brann
  18                                                  ELIZABETH L. BRANN, Bar No.
                                                      222873
  19                                                  elizabethbrann@paulhastings.com
  20                                               Attorney for Defendant Google LLC
  21
  22
  23
  24
  25
  26
  27
  28

                                               -1-         NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.139 Page 3 of 34
                                               FILED UNDER SEAL


  1                                          TABLE OF CONTENTS
  2                                                                                                                     Page
  3   I.     INTRODUCTION ........................................................................................... 1
  4
      II.    FACTUAL BACKGROUND ......................................................................... 2
  5
             A.       Copyright Infringement Claim .............................................................. 2
  6
             B.       Patent Infringement Claim .................................................................... 3
  7
  8          C.       Vedanti’s Disclosure of Google’s Privileged Attorney Notes .............. 4

  9   III.   LEGAL STANDARD ..................................................................................... 6
 10   IV.    ARGUMENT .................................................................................................. 8
 11
             A.       Vedanti’s Copyright Claim Should Be Dismissed Because the
 12                   Allegedly Infringed Source Code Does Not Have a Registered
                      Copyright............................................................................................... 8
 13
 14          B.       Vedanti’s Patent Infringement Claim Should Be Dismissed With
                      Prejudice on the Basis of Collateral Estoppel ....................................... 9
 15
                      1.       Claims 4 and 11 Only Add a Random Pixel Selection
 16
                               Limitation Found Unpatentable by the PTAB.......................... 12
 17
                      2.       Claims 2 and 3 Only Add Matrix Data Elements Found
 18                            Unpatentable by the PTAB ....................................................... 13
 19
                      3.       Claims 5 and 8 Only Add Pixel Selection Limitations
 20                            Found Unpatentable by the PTAB............................................ 17
 21          C.       The Court Should Dismiss Vedanti’s Patent Infringement Claim
 22                   for Patent Claims the PTAB Found Unpatentable .............................. 19
 23          D.       The Court Should Strike the Allegations Related to Google’s
 24                   Privileged and Confidential Attorney Notes Vedanti Improperly
                      Included in Its Complaint.................................................................... 20
 25
                      1.       The Attorney Notes Reflect Privileged Attorney-Client
 26                            Communications ....................................................................... 21
 27
                      2.       The Attorney Notes Are Attorney Work Product .................... 22
 28
                                                               -i-             NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.140 Page 4 of 34
                                            FILED UNDER SEAL


  1                 3.       Google Has Not Waived Attorney-Client Privilege or
  2                          Work-Product Immunity for the Attorney Notes ..................... 23

  3   V.    CONCLUSION ............................................................................................. 25
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          - ii -         NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.141 Page 5 of 34
                                                 FILED UNDER SEAL


  1                                         TABLE OF AUTHORITIES
  2                                                                                                                 Page(s)
  3   Cases
  4   Admiral Ins. Co. v. U.S. District Court,
        881 F.2d 1486 (9th Cir. 1989) ............................................................................. 22
  5
      Allergan, Inc. v. Sandoz, Inc.,
  6      681 F. App’x 955 (Fed. Cir. 2017) ...................................................................... 12
  7   Ashcroft v. Iqbal,
         556 U.S. 662 (2009) .............................................................................................. 6
  8
      U.S. ex rel. Bagley v. TRW, Inc.,
  9      204 F.R.D. 170 (C.D. Cal. 2001) .................................................................. 23, 25
 10   Bell Atl. Corp. v. Twombly,
         550 U.S. 544 (2007) .............................................................................................. 6
 11
      ChriMar Sys. Inc. v. Cisco Sys. Inc.,
 12     312 F.R.D. 560 (N.D. Cal. 2016) ........................................................................ 21
 13   Chrimar Sys. Inc. v. Ruckus Wireless, Inc.,
        No. 16-CV-00186-SI, 2020 WL 4431787 (N.D. Cal. July 31, 2020) ................. 16
 14
      Culpepper v. Consol. Container Co. LP,
 15     No. 15-125-BAJ-RLB, 2016 WL 2599128 (M.D. La. May 5, 2016) ................. 23
 16   Eli Attia & Eli Attia Architect PC v. Google, Inc., et al.,
         Case No. 1:14-cv-274103 ................................................................................ 5, 24
 17
      Enovsys LLC v. Nextel Commc’ns, Inc.,
 18     614 F.3d 1333 (Fed. Cir. 2010) ........................................................................... 11
 19   F.D.I.C. v. Fidelity & Deposit Co. of Md.,
         196 F.R.D. 375 (S.D. Cal. 2000) ......................................................................... 23
 20
      Fellowes, Inc. v. Acco Brands Corp.,
 21      No. 10 CV 7587, 2019 WL 1762910 (N.D. Ill. Apr. 22, 2019) .............. 12, 13, 19
 22   Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,
        139 S. Ct. 881 (2019) ........................................................................................ 8, 9
 23
      Hartford Fire Ins. Co. v. Garvey,
 24     109 F.R.D. 323 (N.D. Cal. 1985) ........................................................................ 23
 25   Hynix Semiconductor Inc. v. Rambus Inc.,
        No. C-00-20905 RMW, 2009 U.S. Dist. LEXIS 67204 (N.D. Cal.
 26     July 29, 2009) ...................................................................................................... 24
 27   Indivior Inc. v. Dr. Reddy’s Labs., S.A.,
         752 F. App’x 1024 (Fed. Cir. 2018) .................................................................... 10
 28

                                                               - iii -         NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.142 Page 6 of 34
                                                   FILED UNDER SEAL


   1   Jones v. GMC,
          24 F. Supp. 2d 1335 (M.D. Fla. 1998) .................................................................. 7
   2
       Jones v. Metro. Life Ins. Co.,
   3      No. C-08-03971-JW (DMR), 2010 U.S. Dist. LEXIS 113219 (N.D.
          Cal. Oct. 15, 2010) ................................................................................................ 7
   4
       Major League Baseball Props., Inc. v. Opening Day Prods., Inc.,
   5     No. 96 Civ. 7078 (DAB), 1997 U.S. Dist. LEXIS 12597 (S.D.N.Y.
         Aug. 22, 1997) ....................................................................................................... 7
   6
       Max Sound, et al., v. Google Inc., et al.,
   7     Case No. 114CV26231 (Santa Clara Super. Ct.) ................................................ 24
   8   MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d 1376 (Fed. Cir. 2018)....... 10, 11, 19
   9   McDermott Will & Emery LLP v. Superior Court,
         10 Cal. App. 5th 1083, 1092 (2017) .................................................................... 20
  10
       Mpoyo v. Litton Electro-Optical Sys.,
  11     430 F.3d 985 (9th Cir. 2005) ............................................................................... 10
  12   Ohio Willow Wood Co. v. Alps South, LLC,
         735 F.3d 1333 (Fed. Cir. 2013) ......................................................... 10, 11, 15, 17
  13
       Politte v. United States,
  14      No. 07-CV-1950 JLS (CAB), 2010 WL 11512354 (S.D. Cal. Mar.
          29, 2010) ........................................................................................................ 21, 23
  15
       Ready Transp., Inc. v. AAR Mfg., Inc.,
  16     627 F.3d 402 (9th Cir. 2010) ................................................................................. 7
  17   Reyn’s Pasta Bella, LLC v. Visa USA, Inc.,
          442 F.3d 741 (9th Cir. 2006) ....................................................................... 6, 7, 10
  18
       Rico v. Mitsubishi Motors Corp.,
  19      42 Cal. 4th 807 (2007) ......................................................................................... 20
  20   Smith v. Armour Pharm. Co.,
         838 F. Supp. 1573 (S.D. Fla. 1993) ..................................................................... 24
  21
       Soverain Software LLC v. Victoria’s Secret Direct Brand Mgmt., LLC,
  22      778 F.3d 1311 (Fed. Cir. 2015) ....................................................................... 6, 13
  23   State Comp. Ins. Fund v. WPS, Inc.,
          70 Cal. App. 4th 644 (1999) ................................................................................ 20
  24
       Taylor v. Sturgell,
  25      553 U.S. 880 (2008) ............................................................................................ 11
  26   Todd v. STAAR Surgical Co.,
         No. CV-14-05263-MWF, 2015 U.S. Dist. LEXIS 189237 (C.D.
  27     Cal. Aug. 21, 2015) ............................................................................................... 7
  28

                                                                 - iv -          NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.143 Page 7 of 34
                                                    FILED UNDER SEAL


   1   Upjohn Co. v. United States,
         449 U.S. 383 (1981) ............................................................................................ 21
   2
       Vedanti Licensing Ltd. v. Google LLC,
   3     756 F. App’x 994 (Fed. Cir. 2019) .......................................................... 11, 19, 20
   4   Washoutpan.com, LLC v. HD Supply Construction Supply Ltd.,
         No. 2:19-cv-00494-AB, 2019 WL 9050859 (C.D. Cal. Aug. 5,
   5     2019) ...................................................................................................................... 9
   6   XY, LLC v. Trans Ova Genetics,
         890 F.3d 1282 (Fed. Cir. 2018) ........................................................................... 10
   7
       Statutes
   8
       17 U.S.C. § 411(a) .................................................................................................. 8, 9
   9
       35 U.S.C. § 103........................................................................................................... 3
  10
       Rules
  11
       Cal. Rules of Prof’l Conduct, Rule 4.4 ..................................................................... 20
  12
       Fed. R. Civ. P. 12(b)(6) ........................................................................................ 6, 25
  13
       Fed. R. Civ. P. 12(f) .................................................................................... 2, 7, 20, 25
  14
       Fed. R. Civ. P. 26(b)(3) ............................................................................................ 22
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                   -v-              NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.144 Page 8 of 34
                                     FILED UNDER SEAL


  1   I.    INTRODUCTION
  2         Vedanti Licensing Limited LLC (“Vedanti”) tries, but ultimately fails, to
  3   allege both copyright and patent infringement. First, Vedanti fails to state a viable
  4   claim for copyright infringement because it does not have a registered copyright.
  5   Instead, Vedanti merely filed an application for a copyright two days before filing
  6   suit. The Supreme Court has held that a copyright application, by itself, is
  7   insufficient to state a claim for copyright infringement. Thus, Vedanti’s copyright
  8   infringement claim must be dismissed.
  9         Second, Vedanti’s patent infringement claim fails because the Patent Trial
 10   and Appeal Board (“PTAB”) invalidated seven of the thirteen claims in the sole
 11   patent asserted by Vedanti in this case—U.S. Patent No. 7,974,339 (“the ’339
 12   patent”)—during inter partes review (“IPR”). The six remaining claims were not
 13   directly at issue in the prior IPR proceedings. Collateral estoppel, however, now
 14   precludes Vedanti from asserting any of the remaining six claims because those
 15   claims’ limitations are not materially different from those found unpatentable
 16   during IPR. The remaining claims are thus invalid for the same reasons as the
 17   claims already found unpatentable, and Vedanti is estopped from asserting them.
 18   Moreover, Vedanti’s patent infringement claim should be dismissed to the extent it
 19   purports to rely on any of the ’339 patent claims expressly invalidated during the
 20   IPR, as is suggested in the claim chart attached to Vedanti’s complaint.1
 21         Finally, Google requests that the Court strike portions of Vedanti’s
 22   Complaint relating to Post-It Notes containing privileged and confidential Google
 23   information. As Vedanti is aware, Google’s in-house counsel inadvertently
 24   provided these Post-It Notes to Vedanti Systems Ltd. (“VSL”) upon the conclusion
 25   of business discussions between Google and VSL. Although Google requested that
 26   VSL return the Post-It Notes numerous times, VSL insisted it did not have any
 27
      1
 28    See Dkt. 1-4 (charting Google’s alleged infringement of, among others, patent
      claims 1, 6, 7, 9, 10, 12, and 13, all of which were found invalid during IPR).
                                               -1-        NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.145 Page 9 of 34
                                      FILED UNDER SEAL


   1   confidential information and sought to extort Google by threatening the notes’
   2   disclosure. Plaintiff blatantly disregards the protections afforded to the notes and
   3   Google’s repeated objections to their use by including them in its Complaint. None
   4   of the information in the Post-It Notes is necessary for Vedanti to plead a claim for
   5   copyright or patent infringement, and this Court should not tolerate Vedanti’s
   6   unethical behavior. Accordingly, Google respectfully requests that the Court strike
   7   the portions of Vedanti’s Complaint referring to the Post-It Notes under Rule 12(f)
   8   or the Court’s inherent authority, and order them removed from the public docket.
   9   II.   FACTUAL BACKGROUND
  10         In littering its Complaint with inflammatory language and excerpts from
  11   privileged and confidential Google materials that should have been returned years
  12   ago, Vedanti attempts to distract from the deficiencies in its claims–an unregistered
  13   copyright and an asserted patent that was already eviscerated by the PTAB.
  14         A.     Copyright Infringement Claim
  15         VSL first approached Google to discuss licensing the ’339 patent in March
  16   2010. Dkt. 1, ¶ 76. Shortly thereafter, VSL and Google entered a non-disclosure
  17   agreement. Id. ¶ 77. Vedanti alleges that, “[d]uring the course of the negotiations
  18   and pursuant to the NDA, Plaintiff provided a working VSL codec contained within
  19   the Vedanti Source Code, to Google for testing and analysis.”2 Id. ¶ 79. Vedanti
  20   defines the “Vedanti Source Code” as the copyrightable source code underlying its
  21   video transmission technology. Id. ¶ 6. Vedanti alleges that Google incorporated the
  22   Vedanti Source Code into the video encoding (i.e., compression) software used for
  23   a number of Google products, and that Google’s resulting use and distribution of
  24   the Vedanti Source Code through a number of products and services constitutes
  25   copyright infringement. Id. ¶¶ 82–84, 119–27.
  26
       2
  27     Given that the Plaintiff Vedanti entity did not exist in 2010, see infra at n. 3, and
       that the referenced business discussions took place between Google and VSL, see
  28   Dkt. 1, ¶ 76, Google understands the term “Plaintiff” in this allegation to refer to
       VSL (who is not a party to this litigation), as opposed to Vedanti.
                                                 -2-        NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.146 Page 10 of 34
                                     FILED UNDER SEAL


   1         To support its copyright infringement claim, Vedanti alleges that it “has filed
   2   with the United States Copyright Office for copyright protection of the Vedanti
   3   Source Code,” id. ¶ 18, and attached to the Complaint a copy of its application to
   4   register the Vedanti Source Code, Dkt. 1-2. That application was filed on July 14,
   5   2020—two days before Vedanti filed this lawsuit. See id. Vedanti did not allege in
   6   its Complaint that the Copyright Office had approved the application or registered
   7   its copyright; nor did Vedanti submit any determination on its application from the
   8   Copyright Office. See Dkt. 1. No copyright registration appears for “Vedanti” in the
   9   online records of the Copyright Office to date. See Declaration of Robert Unikel
  10   (“Unikel Decl.”), ¶ 2, Ex. A (Copyright Office Search Results).
  11         B.     Patent Infringement Claim
  12         Vedanti claims to own the ’339 patent, entitled “Optimized Data
  13   Transmission System and Method.” Dkt. 1, ¶¶ 22–23, 32. Constance Nash, founder
  14   of VSL, and Alex Krichevsky allegedly conceived of the claimed technology. Id.
  15   ¶¶ 24–30. Vedanti refers to its “invention” disclosed in the ’339 patent as the “VSL
  16   Codec.” Id. ¶ 28. Vedanti further alleges that it acquired both “VSL and 100% of
  17   the rights” in the ’339 patent in September 2016.3 Dkt. 1, ¶ 33.
  18         In May 2016, the PTAB instituted two IPRs against claims 1, 6, 7, 9, 10, 12,
  19   and 13 of the asserted ’339 patent. Dkt. 1, ¶¶ 34–35. The PTAB eventually
  20   consolidated the IPRs and, in May 2017, issued a final written decision finding all
  21   seven of the challenged claims unpatentable under 35 U.S.C. § 103. Id. ¶ 35; Unikel
  22   Decl., Ex. D (PTAB Final Written Decision) (“FWD”) at 12–13. Six of the ’339
  23
  24
       3
  25    This allegation contradicts the assignment records for the ’339 patent from the
       United States Patent and Trademark Office (“USPTO”), which indicate purported
  26   assignment to a different corporate entity (“Vedanti Licensing Limited (UK)”) in
       September 2016. Unikel Decl., Ex. B (’339 Patent USPTO Assignment History).
  27   Moreover, public records indicate that the Plaintiff Vedanti entity was not formed
       until June 15, 2020. Id., Ex. C (Vedanti LLC Registration). Nonetheless, a precise
  28   determination of when the Plaintiff Vedanti entity was formed or may have
       obtained rights to the ’339 patent is not necessary to resolve the instant motion.
                                               -3-         NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.147 Page 11 of 34
                                        FILED UNDER SEAL


   1   patent’s thirteen claims were not challenged in the IPRs: claims 2–5, 8, and 11. See
   2   Dkt. 1, ¶ 36.
   3         Vedanti now alleges that certain Google products and services infringe “at
   4   least six claims of the ’339 patent as indicated in the . . . claim chart [attached to
   5   Vedanti’s Complaint].” Id. ¶ 103. However, that claim chart confusingly includes
   6   ten claims of the ’339 patent, including all seven claims found unpatentable by the
   7   PTAB. Dkt. 1-4 (charting claims 1–3, 6–10, and 12–13). Vedanti’s claim chart only
   8   includes three of the six remaining claims of the ’339 patent: claims 2, 3, and 8. See
   9   id. (not referring to claims 4, 5, or 11).
  10         C.        Vedanti’s Disclosure of Google’s Privileged Attorney Notes
  11         Vedanti’s Complaint contains copies of and references to a number of Post-It
  12   Notes authored by a Google in-house attorney (“the Attorney Notes”). See Dkt. 1,
  13   ¶¶ 85–92, 108. When the discussions between Google and VSL ended in December
  14   2010, a Google in-house attorney returned materials to VSL which had been
  15   provided to Google pursuant to the NDA. See id. ¶¶ 78, 85. Twenty-three Post-It
  16   Notes from the Google in-house attorney were inadvertently included among the
  17   materials. See id. ¶ 87. Upon learning of the inadvertent disclosure, Google
  18   promptly requested that VSL return the Attorney Notes. See Declaration of Andre
  19   Golueke (“Golueke Decl.”), Ex. A. at 3 (“[I]t look[s] like you may have received
  20   Google confidential information by accident . . . please return it.”); Ex. B at 18
  21
  22
  23
  24
  25                     Ex. C. at 24
  26
  27                    . Constance Nash of VSL refused to return the Attorney Notes, see
  28

                                                    -4-      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.148 Page 12 of 34
                                     FILED UNDER SEAL


   1   id., Ex. B at 15
   2   claiming that                                                   id., Ex. C at 24.
   3         The Attorney Notes referenced in Vedanti’s Complaint contain
   4                                                      e.g.:
   5
   6
   7
   8
   9   Vedanti asserts that the Attorney Notes reflect
  10
  11
  12         It is unclear how the Plaintiff Vedanti came to possess the Attorney Notes.
  13   However, the present suit is not the first instance where the Vedanti/VSL entities
  14   have sought to leverage the Attorney Notes against Google. For example, an
  15   August 2014 California state court complaint filed by Max Sound Corporation,
  16   VSL, and VSL Communications Ltd. also improperly referenced the Attorney
  17   Notes. See Declaration of Charles Tait Graves (“Graves Decl.”), ¶¶ 2–3, Ex. A. In
  18   that case, Google’s counsel promptly explained to plaintiff’s counsel the privileged
  19   and confidential nature of the Attorney Notes and the circumstances by which they
  20   inadvertently were provided to VSL. Id. ¶¶ 4–5, Exs. B–C (August 2014 Letters
  21   from Google to VSL). Plaintiffs’ attorneys quickly agreed to dismiss the case and
  22   did so in September 2014. Id. ¶ 6.
  23         Then again in Eli Attia & Eli Attia Architect PC v. Google, Inc., et al., Case
  24   No. 1:14-cv-274103, filed in Santa Clara County Superior Court in December
  25   2014, plaintiffs (represented by the same law firm from the 2014 Max Sound
  26   litigation) sought to improperly reference the Post-It Notes in a fourth amended
  27   complaint. Google again promptly informed plaintiffs’ counsel that the notes were
  28   privileged and that “[u]nder California ethics rules, no use can be made of such

                                               -5-        NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.149 Page 13 of 34
                                       FILED UNDER SEAL


   1   information.” Graves Decl., ¶¶ 8–10, Exs. D–E (July 2017 Letters from Google to
   2   Eli Attia). When plaintiffs filed their fourth amended complaint, it did not reference
   3   the Post-It Notes. Id. ¶ 11.
   4          Google raised the privileged nature of the Attorney Notes with Vedanti in
   5   advance of filing this motion. In that correspondence, Google informed Vedanti’s
   6   counsel that the Attorney Notes contain privileged and confidential information
   7   from Google’s in-house counsel and were inadvertently provided to VSL. See
   8   Unikel Decl., Ex. E (August 28, 2020 Letter from Google to Vedanti). Although
   9   Google reminded Vedanti’s counsel of its obligations under applicable California
  10   ethics law with respect to the handling of inadvertently disclosed privileged
  11   materials, see id., Vedanti refused to withdraw its Complaint and return the
  12   Attorney Notes to Google. See id., Ex. F (September 1, 2020 Letter from Vedanti to
  13   Google).
  14   III.   LEGAL STANDARD
  15          Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a
  16   complaint if, taking all factual allegations as true, the complaint fails to state a
  17   plausible claim for relief on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
  18   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556–57 (2007). Dismissal is appropriate
  19   if the complaint fails to state enough facts to raise a reasonable expectation that
  20   discovery will reveal evidence of the matter complained of, or if the complaint
  21   lacks a cognizable legal theory under which relief may be granted. Twombly, 550
  22   U.S. at 556.
  23          Collateral estoppel, otherwise known as “issue preclusion,” bars relitigation
  24   of issues adjudicated in an earlier proceeding. Reyn’s Pasta Bella, LLC v. Visa
  25   USA, Inc., 442 F.3d 741, 746 (9th Cir. 2006). Regional circuit law governs the
  26   general procedural question of whether collateral estoppel applies, while Federal
  27   Circuit law governs collateral estoppel issues that implicate substantive patent law
  28   issues. Soverain Software LLC v. Victoria’s Secret Direct Brand Mgmt., LLC, 778

                                                  -6-        NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.150 Page 14 of 34
                                      FILED UNDER SEAL


   1   F.3d 1311, 1314 (Fed. Cir. 2015). For collateral estoppel in the Ninth Circuit, three
   2   requirements must be met:
   3         (1) the issue necessarily decided at the previous proceeding is
             identical to the one which is sought to be relitigated; (2) the first
   4         proceeding ended with a final judgment on the merits; and (3) the
             party against whom collateral estoppel is asserted was a party or in
   5         privity with a party at the first proceeding.
   6   Reyn’s Pasta Bella, 442 F.3d at 746.
   7         Under Federal Rule of Civil Procedure 12(f), the Court “may strike from a
   8   pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
   9   Civ. P. 12(f). “The purpose of the rule is to ‘avoid . . . prejudice to a party by
  10   preventing a jury from seeing the offensive matter or giving the allegation any
  11   unnecessary notoriety.’” Todd v. STAAR Surgical Co., No. CV-14-05263-MWF
  12   (RZx), 2015 U.S. Dist. LEXIS 189237, at *12–13 (C.D. Cal. Aug. 21, 2015)
  13   (citation omitted). “A district court may strike from a complaint those allegations
  14   that impermissibly disclose or describe attorney-client privileged communications
  15   or work product.” Id.; see also Jones v. GMC, 24 F. Supp. 2d 1335, 1339 (M.D.
  16   Fla. 1998) (granting motion to dismiss or strike claim that was “impermissibly
  17   based on attorney-client privileged materials”); Major League Baseball Props., Inc.
  18   v. Opening Day Prods., Inc., No. 96 Civ. 7078 (DAB), 1997 U.S. Dist. LEXIS
  19   12597, at *6 (S.D.N.Y. Aug. 22, 1997) (finding that the inclusion in pleadings of
  20   part of a statement protected under attorney-client privilege was prejudicial and so
  21   should be struck under Rule 12(f)).
  22         Further, the Court need not rely solely on Rule 12(f) to strike confidential or
  23   privileged communications; rather, the Court has inherent authority to do so. See
  24   Jones v. Metro. Life Ins. Co., No. C-08-03971-JW (DMR), 2010 U.S. Dist. LEXIS
  25   113219, at *16 (N.D. Cal. Oct. 15, 2010) (applying the court’s “inherent power to
  26   strike inappropriate materials such as confidential mediation and settlement
  27   information that are improperly part of the public record”); Ready Transp., Inc. v.
  28   AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010) (“We conclude that the District

                                                 -7-         NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.151 Page 15 of 34
                                      FILED UNDER SEAL


   1   Court had jurisdiction to grant the motion to strike [an improperly filed confidential
   2   document] pursuant to its inherent powers.”).
   3   IV.   ARGUMENT
   4         A.     Vedanti’s Copyright Claim Should Be Dismissed Because the
                    Allegedly Infringed Source Code Does Not Have a Registered
   5                Copyright
   6         Vedanti’s copyright infringement claim should be dismissed because Vedanti
   7   filed this lawsuit before the Copyright Office actually approved Vedanti’s
   8   application and registered a copyright for the so-called “Vedanti Source Code.”4
   9         The Copyright Act provides that “no civil action for infringement of the
  10   copyright in any United States work shall be instituted until . . . registration of the
  11   copyright claim has been made in accordance with this title.” 17 U.S.C. § 411(a).
  12   The Copyright Act thus explicitly requires a copyright owner to wait until the
  13   Copyright Office has approved an application for registration before bringing an
  14   infringement action. The U.S. Supreme Court has made clear that the filing of a
  15   copyright application alone is insufficient to confer the ability to file a lawsuit. See
  16   Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 888–89
  17   (2019) (holding that under the Copyright Act, copyright registration occurs—and
  18   thus an infringement action can only be brought—once the Copyright Office
  19   actually approves a copyright application and registers a copyright).5
  20
       4
  21     Vedanti did not include a copy of the “source code” for which it has sought
       copyright protection with its Complaint. Accordingly, any reference in this motion
  22   to the subject of Vedanti’s copyright application as “Vedanti Source Code,” is
       based on Vedanti’s own language from its Complaint, see Dkt. 1 at 2, ¶ 6 (defining
  23   “Vedanti Source Code”), and is not an admission or acknowledgment by Google
       regarding the nature of any material Vedanti may have submitted to the Copyright
  24   Office in connection with its application—including with respect to whether that
       information actually constitutes source code, was authored by Vedanti, is owned by
  25   Vedanti, or is otherwise copyrightable.
       5
         In Fourth Estate, the Supreme Court considered whether “‘registration . . . [has]
  26   been made in accordance with [Title 17]’” as soon as the claimant completes the
       required application, or only after the Copyright Office reviews the application and
  27   registers the copyright. Id. at 886. Concluding that the latter interpretation was
       correct, the Court held that “registration occurs, and a copyright claimant may
  28   commence an infringement suit, when the Copyright Office registers a copyright.”
       Id. Merely filing a copyright application does not constitute registration. See id. at
                                                 -8-         NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.152 Page 16 of 34
                                      FILED UNDER SEAL


   1         Vedanti acknowledges in its Complaint that it did not file its copyright
   2   application for the “Vedanti Source Code” until July 14, 2020—a mere two days
   3   before filing its Complaint in this matter. See Dkt. 1, ¶ 18; Dkt. 1–2. To date, there
   4   is no copyright registration for “Vedanti” in the online records of the United States
   5   Copyright office. See Unikel Decl., ¶ 2, Ex. A (Copyright Office Search Results).
   6   Accordingly, Vedanti’s copyright infringement claim should be dismissed because
   7   Vedanti filed the present suit before the Copyright Office approved Vedanti’s
   8   application and registered its copyright. Fourth Estate, 139 S. Ct. at 888–89.
   9         Tellingly, Vedanti’s Complaint does not even allege that the Copyright
  10   Office had registered its copyright before this action was filed. See Dkt. 1. “To state
  11   a claim of copyright infringement, a plaintiff must allege (1) ownership of a valid
  12   copyright in the subject work and (2) ‘copying of constituent elements of the work
  13   that are original.’ ‘To plead ownership, [Plaintiff] must plausibly allege it owns a
  14   valid copyright registration for its work.’” Washoutpan.com, LLC v. HD Supply
  15   Construction Supply Ltd., No. 2:19-cv-00494-AB (JEMx), 2019 WL 9050859, at
  16   *2 (C.D. Cal. Aug. 5, 2019) (citations omitted). Because Vedanti has not alleged,
  17   and cannot properly allege, that it owns a valid copyright registration—Vedanti
  18   alleges only that its code is copyrightable, see Dkt. 1, ¶¶ 6, 119, 121, 126—its
  19   copyright infringement claim must be dismissed for failure to state a claim.
  20         B.     Vedanti’s Patent Infringement Claim Should Be Dismissed With
                    Prejudice on the Basis of Collateral Estoppel
  21
             Vedanti’s patent infringement claim should be dismissed with prejudice
  22
       because all six remaining claims of the ’339 patent (i.e., 2–5, 8, and 11) are invalid
  23
       on the basis of collateral estoppel. The PTAB determined that seven of the thirteen
  24
       claims of the ’339 patent are unpatentable in the prior IPR proceedings. FWD at 3–
  25
       4. “Collateral estoppel protects a party from having to litigate issues that have been
  26
       fully and fairly tried in a previous action and adversely resolved against a party-
  27
  28   888–89 (explicitly rejecting the argument that a completed application satisfies the
       “registration” requirement of § 411(a)).
                                                -9-        NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.153 Page 17 of 34
                                       FILED UNDER SEAL


   1   opponent.” Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333, 1342 (Fed.
   2   Cir. 2013). “[A]s a result of collateral estoppel, a judgment of invalidity in one
   3   patent action renders the patent invalid in any later actions based on the same
   4   patent.” MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d 1373, 1376 (Fed. Cir.
   5   2018) (citation omitted). Collateral estoppel can be equally applied on the basis of
   6   administrative decisions by the U.S. Patent and Trademark Office, including in IPR
   7   proceedings. Id.; XY, LLC v. Trans Ova Genetics, 890 F.3d 1282, 1294 (Fed. Cir.
   8   2018) (holding that “an affirmance of an invalidity finding, whether from a district
   9   court or the Board [in a final written decision in an inter partes review proceeding],
  10   has a collateral estoppel effect . . .”). Application of collateral estoppel is not
  11   limited to patent claims that are identical, “[r]ather, it is the identity of the issues
  12   that were litigated that determines whether collateral estoppel should apply.” Ohio
  13   Willow Wood, 735 F.3d at 1342.
  14          Here, all three Ninth Circuit requirements for the application of collateral
  15   estoppel are satisfied:
  16         (1) the issue necessarily decided at the previous proceeding is
                    identical to the one which is sought to be relitigated;
  17
              (2)    the first proceeding ended with a final judgment on the merits;
  18                 and
  19          (3)    the party against whom collateral estoppel is asserted was a
                     party or in privity with a party at the first proceeding.
  20   Reyn’s Pasta Bella, 442 F.3d at 746.6
  21
  22
       6
  23    Claim preclusion is similarly applicable to the six remaining claims of the ’339
       patent. The Ninth Circuit’s three-part test for claim preclusion does not
  24   substantially differ for present purposes from the test for collateral estoppel (a.k.a.
       “issue preclusion”). See Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987
  25   (9th Cir. 2005) (requiring (1) the same claim or cause of action, (2) a final judgment
       on the merits, and (3) identical parties or parties in privity). Indeed, the critical
  26   question is functionally equivalent in both contexts, namely whether the remaining
       claims are patentably distinct (i.e., have any material differences) from the claims
  27   found unpatentable. Compare Indivior Inc. v. Dr. Reddy’s Labs., S.A., 752 F. App’x
       1024, 1034–35 (Fed. Cir. 2018), with Ohio Willow Wood, 735 F.3d at 1342. While
  28   this motion analyzes the claims of the ’339 patent in the context of issue preclusion,
       claim preclusion also renders the six remaining claims invalid.
                                                  - 10 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.154 Page 18 of 34
                                       FILED UNDER SEAL


   1         The second requirement is satisfied because the prior IPR proceeding
   2   involving the ’339 patent resulted in a final written decision deeming all challenged
   3   claims (i.e., 1, 6, 7, 9, 10, 12, and 13) unpatentable. FWD at 3–4. The Federal
   4   Circuit affirmed the PTAB’s final written decision. See Vedanti Licensing Ltd. v.
   5   Google LLC, 756 F. App’x 994, 995 (Fed. Cir. 2019).
   6         The third requirement is also satisfied because Vedanti at least was in privity
   7   with a party in the IPR. VSL, a purported prior owner of the ’339 patent, initially
   8   participated as the patent owner in the prior IPR proceeding. See Unikel Decl., Ex.
   9   G (Patent Owner’s Dec. 9, 2015 Mandatory Notices) at 130. During the IPR
  10   proceeding, Vedanti Licensing Limited (UK) purportedly took ownership of VSL
  11   and was purportedly assigned VSL’s interest in the ’339 patent. See Unikel Decl.,
  12   Ex. H (Patent Owner’s Aug. 11, 2016 Updated Mandatory Notice) at 135; Ex. I
  13   (Patent Owner’s Jan. 12, 2017 Third Updated Mandatory Notice) at n.1. Following
  14   the conclusion of the IPR proceeding, Vedanti Licensing Limited (UK) purportedly
  15   assigned its interest in the ’339 patent to Plaintiff Vedanti. See Unikel Decl., Ex. B
  16   (’339 Patent USPTO Assignment History). Thus, Vedanti necessarily is in privity
  17   with its purported predecessors-in-interest, including VSL and Vedanti Licensing
  18   Limited (UK). See Enovsys LLC v. Nextel Commc’ns, Inc., 614 F.3d 1333, 1343
  19   (Fed. Cir. 2010); see also Taylor v. Sturgell, 553 U.S. 880, 894 (2008) (“[N]onparty
  20   preclusion may be justified based on a variety of pre-existing ‘substantive legal
  21   relationship[s]’ . . . includ[ing], but . . . not limited to, preceding and succeeding
  22   owners of property, . . . and assignee and assignor” (second alteration in original)).
  23         With respect to the first requirement, the Federal Circuit has held that
  24   collateral estoppel applies to patent claims not considered in previous proceedings
  25   “[i]f the differences between the unadjudicated patent claims and adjudicated patent
  26   claims do not materially alter the question of invalidity.” Ohio Willow Wood, 735
  27   F.3d at 1342; see also MaxLinear, 880 F.3d at 1377 (“[T]he collateral-estoppel
  28   effect of an administrative decision of unpatentability generally requires the

                                                 - 11 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.155 Page 19 of 34
                                      FILED UNDER SEAL


   1   invalidation of related claims that present identical issues of patentability.”). As
   2   detailed below, the six remaining, unadjudicated claims of the ’339 patent (i.e.,
   3   claims 2–5, 8, and 11) all depend on independent claims found unpatentable during
   4   the IPR proceeding, and include limitations that do not materially differ from
   5   limitations in the adjudicated claims. Collateral estoppel therefore bars Vedanti’s
   6   patent infringement claim, which should be dismissed with prejudice. See, e.g.,
   7   Allergan, Inc. v. Sandoz, Inc., 681 F. App’x 955, 957, 964 (Fed. Cir. 2017)
   8   (affirming dismissal with prejudice on the basis of collateral estoppel).
   9                1.     Claims 4 and 11 Only Add a Random Pixel Selection
                           Limitation Found Unpatentable by the PTAB
  10
  11         Claims 4 and 11 are invalid on the basis of collateral estoppel. Both claims
  12   only add a single limitation to the invalidated claims from which they depend. This
  13   additional limitation—random pixel selection—was addressed by the PTAB during
  14   the prior IPR proceeding in the context of a newly proposed claim. As shown
  15   below, claims 4 and 11 overlap with unpatentable proposed claim 16:
  16
       Claims 4 and 11 Limitations                                 Previously-Invalidated
  17                                                               Claim Limitations
  18   Claim 4                                                     Proposed Claim 16
       “wherein the pixel selection system comprises a pixel       “selecting a non-
  19   Randomizer system receiving two or more sets of             predetermined set of
       pixel data for each region and randomly selecting one       pixel data from each
  20   of the two or more sets of pixel data”                      region to produce
                                                                   selection pixel data for
  21   Claim 11                                                    each region”
       “wherein selecting the set of pixel data from each
  22   region comprises selecting a random set of pixel data”

  23         Claims 4 and 11 both require selecting a single set of pixel data at random
  24   from a region containing multiple sets of pixel data. Although claim 4 refers to this
  25   as a “pixel Randomizer system,” both claims include functionally equivalent
  26   limitations. See Fellowes, Inc. v. Acco Brands Corp., No. 10 CV 7587, 2019 WL
  27   1762910, at *7 (N.D. Ill. Apr. 22, 2019) (finding no material difference between a
  28   limitation with a “thickness detector” and a limitation in a different claim with a
                                                - 12 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.156 Page 20 of 34
                                      FILED UNDER SEAL


   1   “variable thickness detector”) (emphasis added). Claims 4 and 11 depend on
   2   invalidated claims 1 and 10, respectively.
   3         During the IPR proceeding, VSL proposed claim 16 as a substitute for
   4   unpatentable claim 10. VSL conceded that “random pixel selection . . . is a type of
   5   ‘selecting a non-predetermined set of pixel data,’” as claimed in proposed claim 16.
   6   FWD at 49. VSL did not contest that one of the prior art references asserted in the
   7   prior IPR proceeding discloses random pixel selection. Id. at 48 (“Regarding the
   8   term ‘non-predetermined’ in proposed claim 16, Vedanti acknowledges [one of the
   9   asserted prior art references] discloses random pixel selection . . . .”). Instead, VSL
  10   proposed claim 16 based on an alleged inability to combine the two prior art
  11   references asserted in the prior IPR proceeding. Id. at 48–49. The PTAB rejected
  12   VSL’s argument and found proposed claim 16 unpatentable. Id. at 49–50.
  13         Because the PTAB found random pixel selection unpatentable in the context
  14   of proposed claim 16, its presence in claims 4 and 11 does not materially alter the
  15   question of invalidity. See Soverain Software, 778 F.3d at 1320 (applying collateral
  16   estoppel to dependent claim that added limitation regarding transmission over
  17   Internet where previously invalidated claim included transmission over generic
  18   network). Claims 4 and 11 are therefore invalid on the basis of collateral estoppel.
  19                2.     Claims 2 and 3 Only Add Matrix Data Elements Found
                           Unpatentable by the PTAB
  20
             Claims 2 and 3 of the ’339 patent are also invalid on the basis of collateral
  21
       estoppel. Both claims depend on invalidated claim 1 and respectively claim a
  22
       “matrix size system” for “generating matrix size data” and a “matrix identification
  23
       system” for “generating matrix identification data.” Unikel Decl., Ex. J (’339
  24
       patent) at 11:10–15. These limitations do not materially differ from limitations
  25
       found unpatentable during the prior IPR proceeding. FWD at 29–34 (finding claims
  26
       7 and 13 unpatentable).
  27
  28

                                                - 13 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.157 Page 21 of 34
                                      FILED UNDER SEAL


   1         The elements of claim 2 overlap with limitations in unpatentable claims 7
   2   and 13:
   3
       Claim 2 Limitations       Previously Invalidated Claim Limitations
   4
       “receiving pixel          Claim 13
   5   variation data”           “a pixel variation system receiving two or more sets of
                                 pixel data and generating the region data based on pixel
   6                             variation data from the two or more sets of pixel data”

   7   “generating matrix        Claim 7
       size data”                “wherein generating the optimized matrix data from the
   8                             frame data comprises setting a matrix size based on
                                 pixel selection data” (emphasis added)
   9                             Claim 13
  10                             “generating the region data based on pixel variation
                                 data”
  11
  12         Dependent claim 2 requires a “matrix size system” that (1) “receiv[es] pixel
  13   variation data,” and (2) “generat[es] matrix size data.” ’339 patent at 11:10–12. The
  14   first requirement of receiving pixel variation data does not materially differ from
  15   the limitation in unpatentable claim 13, which also depends on claim 1. See id. at
  16   12:30–33; FWD at 32–34. Claim 13 describes receiving pixel data that includes
  17   pixel variation data (or from which pixel variation data can be derived). ’339 patent
  18   at 12:30–33. During the IPR proceeding, VSL did not dispute that the asserted prior
  19   art references disclose the limitation added by claim 13. FWD at 33. The PTAB
  20   accordingly found claim 13 unpatentable. Id. at 33–34. Because unpatentable claim
  21   13 includes receiving pixel variation data, the functionally equivalent element in
  22   claim 2 does not materially alter the question of invalidity.
  23         The second requirement of claim 2—generating matrix size data—also does
  24   not materially alter the question of invalidity. Unpatentable claim 7 includes a
  25   limitation requiring “setting a matrix size.” ’339 patent at 12:1–2. The PTAB found
  26   claim 7 unpatentable in view of the combination of prior art references asserted in
  27   the IPR proceeding. FWD at 29–32.
  28

                                                - 14 -     NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.158 Page 22 of 34
                                       FILED UNDER SEAL


   1         The “setting a matrix size” portion of unpatentable claim 7 does not
   2   materially differ from “generating matrix size data” in claim 2. The ’339 patent
   3   specification uses a variety of verbs interchangeably to refer to the action of setting
   4   matrix size. ’339 patent at 2:18–19 (“determining or assigning matrix or region
   5   size”), 3:52 (“generates matrix size data”), 3:56 (“select a matrix size”), 5:67–6:1
   6   (“identify a . . . size data for matrices”). Nothing in the specification indicates a
   7   material difference between “setting” and “generating” matrix size. See Ohio
   8   Willow Wood, 735 F.3d at 1342 (applying collateral estoppel where “patents use
   9   slightly different language to describe substantially the same invention”).
  10         Even if claim 2 required generating matrix size data based on pixel variation
  11   data (which it does not), unpatentable claim 13 does not materially differ. It claims
  12   “generating the region data based on pixel variation data.” ’339 patent at 12:32–33
  13   (emphasis added). The ’339 patent specification makes clear that “region data” can
  14   include the “matrix size data” from claim 2. Id. at 9:7–11 (“Method 700 begins at
  15   702 where matrix or other region data is received. In one exemplary embodiment,
  16   the matrix data can include a matrix size, a region size, a region boundary for
  17   amorphous regions, or other suitable data.”) (emphasis added). Because the two
  18   unconnected requirements of claim 2 appear without material difference in claims
  19   found unpatentable by the PTAB, the question of invalidity is not materially
  20   altered. Collateral estoppel therefore renders claim 2 invalid.
  21         Collateral estoppel similarly applies to claim 3 because its elements overlap
  22   with those of claims found unpatentable:
  23
       Claim 3             Previously Invalidated Claim Limitations
  24   Limitations
  25   “receiving          Claim 1
       matrix size         “receiving matrix definition data”
  26   data”
                           Claim 7
  27                       “wherein generating the optimized matrix data from the frame
                           data comprises setting a matrix size based on pixel selection
  28                       data;

                                                 - 15 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.159 Page 23 of 34
                                      FILED UNDER SEAL


   1                       transmitting the . . . the optimized matrix data”
   2   “generating         Claim 10
   3   matrix              “dividing an array of pixel data into two or more regions;
       identification      ....
   4   data”               wherein dividing the array of pixel data comprises dividing the
                           array of pixel data into two or more matrices having a uniform
   5                       size;
                           wherein dividing the array of pixel data comprises dividing the
   6                       array of pixel data into two or more matrices having two or
                           more different sizes;
   7                       and transmitting the region data”

   8                       Claim 12
                           “wherein transmitting the region data and the pixel data for
   9                       each region comprises transmitting matrix data and the pixel
                           data for each matrix”
  10
  11         Like claim 2, claim 3 describes a system (namely, a “matrix identification
  12   system”) with two requirements: (1) “receiving matrix size data,” and (2)
  13   “generating matrix identification data.” ’339 patent at 11:13–15. As explained
  14   above with respect to claim 2, the PTAB found “matrix size data” unpatentable in
  15   the context of claim 7. The unpatentable claims of the ’339 patent also describe
  16   transmitting and receiving such matrix data. Claim 7 requires “transmitting . . . the
  17   optimized matrix data,” including the data about “matrix size.” Id. at 12:1–6. Claim
  18   1 requires “receiving matrix definition data.” Id. at 11:1–4. Together, unpatentable
  19   claims 1 and 7 do not have any material difference for purposes of invalidity from
  20   the first requirement of claim 3—receiving matrix size data. See Chrimar Sys. Inc.
  21   v. Ruckus Wireless, Inc., No. 16-CV-00186-SI, 2020 WL 4431787, at *5 (N.D. Cal.
  22   July 31, 2020) (relying on limitations from two previously adjudicated claims to
  23   find claim invalid due to collateral estoppel).
  24         The second requirement of claim 3—generating matrix identification data—
  25   does not materially differ from limitations found unpatentable in claims 10 and 12.
  26   The ’339 patent specification explains that “matrix identification data” is used by
  27   the “data receiving system [] to generate the optimized display data.” ’339 patent at
  28   6:14–16. The specification further explains that matrix identification data can

                                                - 16 -     NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.160 Page 24 of 34
                                       FILED UNDER SEAL


   1   include “whether a uniform matrix size is being generated, the number of matrices
   2   within a frame, sequence data for the matrices when a non-uniform matrix or region
   3   is being used, or other suitable data.” Id. at 6:10–13. In other words, the matrix
   4   identification data explains how a given frame of data is broken out into separate
   5   matrices.
   6         Unpatentable claims 10 and 12 include limitations describing the generation
   7   and transmission of matrix identification data. Specifically, claim 10 requires
   8   “dividing an array of pixel data [i.e., a frame] into two or more regions [i.e.,
   9   matrices].” ’339 patent at 12:14. It further requires dividing the frame into “two or
  10   more matrices having a uniform size” and “two or more matrices having two or
  11   more different sizes.” Id. at 12:16–21. Claim 10 then requires “transmitting the
  12   region data” (i.e., the matrix identification data). Id. at 12:22. Dependent claim 12
  13   clarifies that the “region data” includes “matrix data . . . for each matrix.” Id. at
  14   12:27–29. The combination of claims 10 and 12 therefore discloses generating data
  15   that identifies how a frame is divided into matrices, which does not materially differ
  16   from what claim 3 requires. The PTAB found claims 10 and 12 unpatentable in
  17   light of the combination of prior art references asserted in the IPR proceeding.
  18   FWD at 32 (finding claim 10 unpatentable), 33–34 (finding claim 12 unpatentable).
  19         The two requirements of claim 3 do not materially differ from limitations in
  20   claims the PTAB found unpatentable. Accordingly, claim 3 is invalid on the basis
  21   of collateral estoppel. See Ohio Willow Wood, 735 F.3d at 1342.
  22                3.     Claims 5 and 8 Only Add Pixel Selection Limitations Found
                           Unpatentable by the PTAB
  23
             Claims 5 and 8 of the ’339 patent both depend on claims the PTAB found
  24
       unpatentable. See FWD at 29 (finding claim 1 unpatentable), 32 (finding claim 7
  25
       unpatentable). Each only adds a limitation related to the selection of one set of pixel
  26
       data from two or more sets of pixel data in a given matrix/region. ’339 patent at
  27
       11:21–24, 12:7–9.
  28

                                                 - 17 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.161 Page 25 of 34
                                       FILED UNDER SEAL


   1         Claims 5 and 8 overlap with limitations in unpatentable claim 7:
   2
       Claims 5 and 8 Limitations                      Previously-Invalidated Claim
   3                                                   Limitations
   4   Claim 5                                         Claim 7
       “a pixel sequencer system receiving two         “receiving frame data;
   5   or more sets of pixel data for each region      generating optimized matrix data
       and selecting one of the two or more sets       from the frame data;
   6   of pixel data based on the sequence data”       selecting one of two or more sets of
                                                       pixel data based on the optimized
   7   Claim 8                                         matrix data;
       “wherein selecting one of two or more           wherein receiving frame data
   8   sets of pixel data comprises selecting the      comprises receiving an array of pixel
       pixel from a matrix of sets of pixel data”      data”
   9
             Although claim 8 makes clear that the selected pixel data comes from “a
  10
       matrix of sets of pixel data,” that requirement does not materially differ from what
  11
       already appears in the limitations of unpatentable claim 7. In particular, claim 7
  12
       describes “receiving frame data” that includes “an array of pixel data.” ’339 patent
  13
       at 11:34–35. That “frame data” is used to generate the “optimized matrix data”
  14
       based on which the “one of two or more sets of pixel data” is selected. Id. at 11:31–
  15
       33. Accordingly, claim 7 already requires selecting a pixel (i.e., one set of pixel
  16
       data) from a matrix of sets of pixel data.
  17
             The PTAB’s findings in the prior IPR proceeding confirm that the “selecting
  18
       the pixel from a matrix of sets of pixel data” requirement of claim 8 does not
  19
       materially alter the question of invalidity. FWD at 31. The PTAB found that one of
  20
       the asserted prior art references discloses selecting pixel values from a “matrix,”
  21
       which satisfied the “selecting one of two or more sets of pixel data” limitation of
  22
       claim 7. Id. As a result, the PTAB found claim 7 unpatentable. Id. at 32. Because
  23
       the scope of claim 8 does not materially differ from claim 7 for purposes of
  24
       invalidity, collateral estoppel applies.
  25
             Claim 5 differs only slightly from the portions of claims 7 and 8 described
  26
       above. Claim 5 adds a “pixel sequencer system” that selects one set of pixel data
  27
       from multiple sets “based on sequence data.” ’339 patent at 11:21–24. The ’339
  28

                                                  - 18 -     NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.162 Page 26 of 34
                                      FILED UNDER SEAL


   1   patent specification explains that the “pixel sequencer system” can, for example,
   2   select pixels in a predetermined order (e.g., matrix position (1,1) in the first frame,
   3   matrix position (1,2) in the second frame, matrix position (1,3) in the third frame,
   4   etc.). Id. at 6:47–57. The specification further explains that other suitable sequences
   5   can be used. Id. at 6:57–60.
   6         The PTAB considered one such suitable sequence as part of finding claim 1
   7   unpatentable. See FWD at 25–27. Rejecting VSL’s arguments to the contrary, the
   8   PTAB found that one of the asserted prior art references discloses the selection of
   9   “corner pixel values” from a matrix for transmission. Id. at 25 (“[T]he corner
  10   coordinates of the newly created blocks would be used to select the values of the
  11   pixels at those locations for transmission.”); see also id. at 31 (finding claim 7
  12   unpatentable because “selection of corner pixel values of a matrix for transmission
  13   from all the pixels in a region teaches ‘selecting one of two or more sets of pixel
  14   data’”). This selection of corner pixels in a matrix satisfies the requirement in claim
  15   5 of selecting a set of pixel data based on sequence data. Claim 5 does not
  16   materially differ from claims 1, 7, and 8 for purposes of invalidity. See Fellowes,
  17   2019 WL 1762910, at *4 (applying collateral estoppel to an unadjudicated claim
  18   that added an “immediate shutdown” requirement because the PTAB’s final written
  19   decision determined that such a requirement was not a patentable innovation). It
  20   therefore should be found invalid on the basis of collateral estoppel.
  21         C.     The Court Should Dismiss Vedanti’s Patent Infringement Claim
                    for Patent Claims the PTAB Found Unpatentable
  22
             The claim chart attached to Vedanti’s Complaint includes infringement
  23
       allegations for all seven claims of the ’339 patent that the PTAB expressly found
  24
       unpatentable: claims 1, 6, 7, 9, 10, 12, and 13. See Dkt. 1-4 (Claim Chart); FWD at
  25
       3–4, aff’d Vedanti Licensing Ltd. v. Google LLC, 756 F. App’x 994, 995 (Fed. Cir.
  26
       2019). It is well-settled that “a judgment of invalidity in one patent action renders
  27
       the patent invalid in any later actions based on the same patent.” MaxLinear, 880
  28

                                                - 19 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.163 Page 27 of 34
                                     FILED UNDER SEAL


   1   F.3d at 1376. This applies equally to administrative decisions by the U.S. Patent
   2   and Trademark Office, including in IPR proceedings. Id. Because the PTAB has
   3   already found claims 1, 6, 7, 9, 10, 12, and 13 unpatentable, Vedanti’s patent
   4   infringement claim with respect to those patent claims should be dismissed.
   5         D.       The Court Should Strike the Allegations Related to Google’s
                      Privileged and Confidential Attorney Notes Vedanti Improperly
   6                  Included in Its Complaint
   7         In its Complaint, Vedanti improperly included copies and descriptions of five
   8   Attorney Notes authored by a Google in-house attorney. See Dkt. 1, ¶¶ 87–92, 108.
   9   Vedanti apparently has a collection of 23 such Attorney Notes in its possession,
  10   which it presumably obtained from VSL. See id. ¶ 87. As described below, these
  11   Attorney Notes reflect attorney-client privileged communications and/or attorney
  12   work product. Google’s initial disclosure of the Attorney Notes to VSL was
  13   inadvertent, and Google has made repeated attempts to recover the materials; thus,
  14   privilege has not been waived. Accordingly, Google requests that the Court strike
  15   all references to the Attorney Notes, as well as the notes themselves, from the
  16   Complaint and remove the stricken information from the public docket.7 The Court
  17   may do so either under Rule 12(f) or pursuant to its inherent powers.8 See supra
  18   Section III.
  19
       7
  20     In the event that the Court grants Google’s motion to dismiss this action in its
       entirety, Google requests that the Court simultaneously grant its motion to strike (as
  21   opposed to finding the motion moot), to ensure that Google’s privileged
       information is removed from the public docket in this case.
       8
  22     For example, the Court could find that the failure of Vedanti’s counsel to comply
       with applicable California ethics law by filing its Complaint instead of informing
  23   Google that it was in possession of material that appeared to be privileged warrants
       striking the references to the Attorney Notes from the Complaint (or another
  24   remedy as the Court deems fits). See Rico v. Mitsubishi Motors Corp., 42 Cal. 4th
       807, 815–19 (2007) (affirming disqualification of attorney for failure to comply
  25   with ethical duty owed upon inadvertent receipt of attorney work product); State
       Comp. Ins. Fund v. WPS, Inc., 70 Cal. App. 4th 644, 656–57 (1999) (outlining
  26   ethical obligation of California attorney who receives material that appears to be
       privileged due to the inadvertence of another); California Rules of Professional
  27   Conduct, Rule 4.4. Importantly, a “reasonable belief the privilege holder waived
       the privilege or an exception to the privilege applies does not vitiate the attorney’s
  28   State Fund duties.” McDermott Will & Emery LLP v. Superior Court, 10 Cal. App.
       5th 1083, 1092 (2017) (emphasis added).
                                               - 20 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.164 Page 28 of 34
                                      FILED UNDER SEAL


   1                1.     The Attorney Notes Reflect Privileged Attorney-Client
   2                       Communications

   3         “The attorney client privilege is deeply rooted in American law and ‘is the

   4   oldest of the privileges for confidential communications known to the common

   5   law.’” Politte v. United States, No. 07-CV-1950 JLS (CAB), 2010 WL 11512354,

   6   at *14 (S.D. Cal. Mar. 29, 2010) (citing Upjohn Co. v. United States, 449 U.S. 383,

   7   389 (1981)). Vedanti blatantly violated that long-standing principle when it

   8   included copies of the Attorney Notes in its Complaint. In determining whether

   9   materials are subject to attorney-client privilege, Courts in this District consider: (1)

  10   whether the communications constitute legal advice, (2) confidentiality, and (3)

  11   waiver. Id. The Attorney Notes are protected by the attorney-client privilege and

  12   the privilege has not been waived.

  13         First, the notes clearly relate to the seeking and giving of legal advice.

  14
  15
  16
  17              . See ChriMar Sys. Inc. v. Cisco Sys. Inc., 312 F.R.D. 560, 564 (N.D.

  18   Cal. 2016) (finding an email exchange between three in-house attorneys containing

  19   legal advice protected by the attorney-client privilege). Indeed, the notes

  20
  21
  22                                 . Moreover, Vedanti states that the notes

  23
  24
  25
  26
  27           . The Attorney Notes thus reflect legal strategies and advice.

  28

                                                - 21 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.165 Page 29 of 34
                                      FILED UNDER SEAL


   1         Second, the attorney communications reflected in the notes, as well as the
   2   notes themselves, were clearly intended, or reasonably expected, to be confidential
   3   to Google. Google undoubtedly had an expectation that the notes would be treated
   4   as confidential, as evidenced by Google’s numerous efforts to claw back the notes
   5   following their inadvertent disclosure to VSL. See Golueke Decl., Exs. A–C.
   6                2.     The Attorney Notes Are Attorney Work Product
   7         Work product immunity under Fed. R. Civ. P. 26(b)(3) applies to
   8   “documents and tangible things that are prepared in anticipation of litigation or for
   9   trial” by or on behalf of a party. The primary purpose of the work product rule is to
  10   “prevent exploitation of a party’s efforts in preparing for litigation.” Admiral Ins.
  11   Co. v. U.S. District Court, 881 F.2d 1486, 1494 (9th Cir. 1989). Vedanti should not
  12   be allowed to exploit these notes. First, the notes were clearly prepared by or on
  13   behalf of Google. As Vedanti notes in its Complaint, the Attorney Notes were
  14   included in a file sent to it by Google. Id. ¶ 85–87. Second, Vedanti itself claims
  15
  16                                                           Indeed, each of the Attorney
  17   Notes referenced in the Complaint contains attorney work product. For example:
  18
  19
  20
  21
  22
  23
  24
  25
  26
             Vedanti also states that the notes were prepared in anticipation of litigation.
  27
       In summarizing the notes, Vedanti claims that
  28

                                                - 22 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.166 Page 30 of 34
                                       FILED UNDER SEAL


   1
   2   Thus, there appears to be no dispute that the notes are protected attorney work
   3   product. See Culpepper v. Consol. Container Co. LP, No. 15-125-BAJ-RLB, 2016
   4   WL 2599128, at *3 (M.D. La. May 5, 2016) (finding email communications were
   5   protected pursuant to the work product doctrine where they “directly reference
   6   potential litigation and the potential engagement and involvement of legal
   7   counsel . . . .”).
   8                  3.    Google Has Not Waived Attorney-Client Privilege or Work-
                            Product Immunity for the Attorney Notes
   9
              Attorney-client privilege and work product immunity have not been waived.
  10
       In cases of inadvertent disclosure of work product, courts determine waiver by
  11
       considering the same factors as for waiver of attorney client privilege. See Hartford
  12
       Fire Ins. Co. v. Garvey, 109 F.R.D. 323, 331–32 (N.D. Cal. 1985); F.D.I.C. v.
  13
       Fidelity & Deposit Co. of Md., 196 F.R.D. 375, 381 (S.D. Cal. 2000). “In the Ninth
  14
       Circuit, the inadvertent production of privileged documents is neither a necessary
  15
       nor a sufficient condition for finding that the privilege was waived.” Politte, 2010
  16
       WL 11512354, at *16 (citations omitted). In analyzing waiver, Courts consider:
  17
              (1) the reasonableness of the precautions to prevent inadvertent
  18          disclosure; (2) the time taken to rectify the error; (3) the scope of the
              discovery; (4) the extent of the disclosure; and (5) the “overriding
  19          issue of fairness.”
  20   Id. (citing Hartford Fire Ins., 109 F.R.D. at 332). But these factors are merely a
  21   “guide” and courts have been cautioned not to engage in “retrospective judicial
  22   micro-management and second-guessing” because it “is impractical and unfair.”
  23   U.S. ex rel. Bagley v. TRW, Inc., 204 F.R.D. 170, 179 (C.D. Cal. 2001).
  24          Google did not waive its privilege or immunity as to the Attorney Notes.
  25   Upon learning of the inadvertent disclosure, Google promptly sought to claw back
  26   the notes. Google sent VSL at least three written demands in 2011 to return the
  27   notes upon learning of their disclosure. See Golueke Decl., Exs. A–C. In response,
  28   Ms. Nash of VSL claimed that                                                         Id.,

                                                 - 23 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.167 Page 31 of 34
                                      FILED UNDER SEAL


   1   Ex. C. Then, in an August 2014 California state court complaint filed by VSL and
   2   others, plaintiffs blatantly ignored Google’s explanation that the Attorney Notes
   3   were privileged, and improperly referred to the notes in their complaint. See Max
   4   Sound, et al., v. Google Inc., et al., Case No. 114CV26231 (Santa Clara Super. Ct.).
   5   Google’s counsel promptly explained to plaintiffs’ counsel that the notes were
   6   privileged. Graves Decl., ¶¶ 3–5, Exs. B–C (August 2014 Letters from Google to
   7   VSL). Plaintiffs’ attorneys quickly agreed to dismiss the case, and did so in
   8   September 2014. Id. ¶ 6. Then, plaintiffs in the Eli Attia case (and the same
   9   attorneys from the 2014 Max Sound litigation) again tried to take advantage of
  10   Google’s inadvertent disclosure by including references to the Attorney Notes in a
  11   proposed fourth amended complaint. Graves Decl., ¶ 7. Google swiftly informed
  12   counsel in that case (yet again) that the Attorney Notes were privileged and
  13   confidential. Id. ¶¶ 8–10, Exs. D–E. Attia ultimately filed the fourth amended
  14   complaint without reference to the Attorney Notes. Id. ¶ 11.
  15         As to the third and fourth factors, the scope and extent of Google’s
  16   inadvertent disclosure was minimal—23 Post-It Notes reflecting
  17
  18         Further, to the extent Vedanti argues waiver due to the presence of the
  19   Attorney Notes (or references thereto) in public forums or filings beyond the
  20   Complaint, the availability of these notes to the public is a direct result of Vedanti’s
  21   and others’ unethical dissemination of the confidential information, and cannot
  22   fairly be relied upon by Vedanti. See Smith v. Armour Pharm. Co., 838 F. Supp.
  23   1573, 1577 (S.D. Fla. 1993); Hynix Semiconductor Inc. v. Rambus Inc., No. C-00-
  24   20905 RMW, 2009 U.S. Dist. LEXIS 67204, at *15 (N.D. Cal. July 29, 2009)
  25   (citing Smith, 838 F. Supp. at 1577). “Recognizing that, in practical terms, the
  26   contents of the document are no longer confidential is different from ruling that, in
  27   legal terms, the client holding the privilege has lost the privilege because someone
  28   else disclosed the document to the public.” Smith, 838 F. Supp. at 1576. The Court

                                                - 24 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.168 Page 32 of 34
                                     FILED UNDER SEAL


   1   should not reward Vedanti’s flagrant disregard of Google’s numerous claw back
   2   attempts and/or Vedanti’s willful and persistent actions to ignore and undermine
   3   Google’s asserted privilege and work product immunities.9 Indeed, “in determining
   4   whether an inadvertent production of privileged material amounts to a waiver, the
   5   importance of the attorney-client privilege should not be ignored.” TRW, 204
   6   F.R.D. at 181. Google was not required to engage in extraordinary investigatory
   7   measures to assure that Vedanti was not misusing the Attorney Notes, which
   8   Vedanti was well-aware Google considered to be confidential, privileged, and
   9   attorney work product. Instead, Vedanti and its counsel were under an obligation
  10   not to undermine the protections properly afforded the Attorney Notes—an
  11   obligation that Vedanti has attempted to evade at every turn. Considerations of
  12   overriding fairness thus support Google’s position that neither privilege nor work
  13   product immunity has been waived, and all references to the Attorney Notes should
  14   be stricken from the Complaint.
  15   V.    CONCLUSION
  16         For the foregoing reasons, Google respectfully requests that the Court
  17   dismiss Vedanti’s patent infringement claim (count 1) and copyright infringement
  18   claim (count 2) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
  19   Google further requests that the patent infringement claim be dismissed with
  20   prejudice. In addition, Google respectfully requests that the portions of Vedanti’s
  21   Complaint referencing the Attorney Notes (i.e., Dkt. 1, ¶¶ 87–92, 108) be stricken
  22   from the Complaint and removed from the docket pursuant to Rule 12(f) of the
  23   Federal Rules of Civil Procedure and/or this Court’s inherent authority.
  24   9

  25
  26                                                    ther things, investigating the
       history, inadvertent disclosure, and prior misuse of the notes, collecting and
  27   reviewing Google’s multiple prior requests for return of the notes, and preparing
       new claw back correspondence. Google took reasonable steps, in a reasonable
  28   period of time, and did not delay in addressing Vedanti’s improper disclosure of the
       notes.
                                               - 25 -      NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.169 Page 33 of 34
                                  FILED UNDER SEAL


   1   DATED: September 8, 2020       Respectfully submitted,
   2                                  By: /s/ Robert W. Unikel
   3                                      Robert W. Unikel (IL Bar #6216974)
                                          (pro hac vice)
   4                                      robertunikel@paulhastings.com
                                          PAUL HASTINGS LLP
   5                                      71 South Wacker Dr., 45th Floor
                                          Chicago, IL 60606
   6                                      Telephone: (312) 499-6000
                                          Facsimile: (312) 499-6100
   7
                                          Elizabeth L. Brann (CA Bar #222873)
   8                                      elizabethbrann@paulhastings.com
                                          Ariell Nicole Bratton (CA Bar #317587)
   9                                      ariellbratton@paulhastings.com
                                          PAUL HASTINGS LLP
  10                                      4747 Executive Drive, 12th Floor
                                          San Diego, CA 92121
  11                                      Telephone: (858) 458-3000
                                          Facsimile: (858) 458-3005
  12
                                          Robert Laurenzi (NY Bar #3024676)
  13                                      (pro hac vice)
                                          robertlaurenzi@paulhastings.com
  14                                      PAUL HASTINGS LLP
                                          200 Park Avenue, 26th Floor
  15                                      New York, NY 10166
                                          Telephone: (212) 318-6000
  16                                      Facsimile: (212) 318-6100
  17                                      Tad Richman (CA Bar #268091)
                                          tadrichman@paulhastings.com
  18                                      PAUL HASTINGS LLP
                                          2050 M Street NW,
  19                                      Washington, D.C. 20036
                                          Telephone: (202) 551-1700
  20                                      Facsimile: (202) 551-1705
  21                                      Attorneys for Defendant Google LLC
  22
  23
  24
  25
  26
  27
  28

                                          - 26 -    NO. 3:20-CV-01344-BEN-WVG
Case 3:20-cv-01344-BEN-WVG Document 17 Filed 09/08/20 PageID.170 Page 34 of 34
                                      FILED UNDER SEAL


   1                             CERTIFICATE OF SERVICE
   2         The undersigned hereby certifies that a true and correct copy of the above
   3   and foregoing document has been served on September 8, 2020, to all counsel of
   4   record who are deemed to have consented to electronic service via the Court’s
   5   CM/ECF system per Civil Local Rule 5.4. Any documents filed under seal will be
   6   served by electronic mail, first class mail, facsimile and/or overnight delivery.
   7
                                                     /s/ Robert W. Unikel
   8                                                 Robert W. Unikel
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               - 27 -      NO. 3:20-CV-01344-BEN-WVG
